Citation Nr: 0925368	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  00-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pelvic inflammatory 
disease, the residuals of a left salpingo-oopherectomy, and 
benign hemorrhagic follicular cyst.

3.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims for service connection for PTSD, pelvic inflammatory 
disease, the residuals of a left salpingo-oopherectomy and 
benign hemorrhagic follicular cyst, and for left knee and 
foot disabilities.  The Veteran testified before the Board at 
a June 2004 hearing that was held at the RO.  The Board 
remanded the claims for additional development in July 2001, 
January 2005, and April 2008.  By a February 2009 rating 
decision, the Appeals Management Center granted the Veteran's 
claim for service connection for a left knee disability, 
effective March 12, 1998.  The Veteran has not disagreed with 
the initial ratings assigned.  Accordingly, the Board 
concludes that the benefits sought on appeal with respect to 
that claim have been granted, and there remains no case or 
controversy with respect to the claim for service connection 
for a left knee disability before the Board at this time.  

With respect to the Veteran's claim of entitlement to service 
connection for PTSD, the Board notes that in a March 1997 
decision, the Board denied the Veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder 
other than PTSD.  As the Veteran has not since been diagnosed 
with any psychiatric disorder that was not considered at the 
time of the March 1997 decision, and has limited her present 
appeal to the issue of entitlement to service connection for 
PTSD, the Board concludes that the Veteran has not sought to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, and the Board 
accordingly will limit the analysis in this decision to the 
issue of entitlement to service connection for PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the event 
that the Veteran in the future wishes to reopen her claim of 
entitlement to service connection for an acquired psychiatric 
disorder, she may submit new and material evidence in support 
of that claim.  38 C.F.R. § 3.156 (2008).


FINDINGS OF FACT

1.  The Veteran did not serve in combat while on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
are uncorroborated.

3.  The Veteran's PTSD first manifested many years after 
service, and that disability is not related to a corroborated 
in-service stressor.

4.  The Veteran's pelvic inflammatory disease, the residuals 
of a left salpingo-oopherectomy, and benign hemorrhagic 
follicular cyst, first manifested many years after her 
separation from service and are not related to her service or 
to any aspect thereof.

5.  The Veteran's recurrent left foot calluses first 
manifested during active service.  Her left plantar fasciitis 
developed as a result of her service-connected left knee 
disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Pelvic inflammatory disease, the residuals of a left 
salpingo-oopherectomny, and a benign hemorrhagic follicular 
cyst were not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

3.  Calluses of the left foot were incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

4.  Plantar fasciitis is proximately due to or the result of, 
or aggravated by, the Veteran's service-connected left knee 
disability.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice required by the VCAA can 
be divided into three elements.  Specifically, VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is to provide; and (3) that VA will attempt to 
obtain.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In September 2001, following the enactment of the VCAA, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate her claims.  She was told that she 
needed to provide the names of persons, agency, or company 
who had additional records to help decide her claim.  She was 
informed that VA would attempt to review her claims and 
determine what additional information was needed to process 
her claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  She was also 
specifically informed as to the type of evidence that may 
serve to corroborate an alleged sexual assault.

It was also requested that she provide evidence in her 
possession that pertained to the claims.  There is no 
allegation from the Veteran that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
these claims.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  The purpose behind 
the notice requirement has been satisfied and the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claims.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in correspondence dated in October 
2008, and her claims were readjudicated in March 2009, after 
she was provided an opportunity to submit additional evidence 
in support of her claims.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the Veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  

The Veteran was not afforded a VA psychiatric examination in 
conjunction with her claim for service connection for PTSD.  
However, given the lack of corroborating in-service evidence 
and the negligible credibility afforded to the Veteran's 
testimony regarding the alleged assault, the Board finds that 
a VA examination is not required in this case.  Accordingly, 
all available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

With respect to the claims for service connection for pelvic 
inflammatory disease, the residuals of a left salpingo-
oopherectomny, and benign hemorrhagic follicular cyst, and a 
left foot disability, the Veteran was afforded VA 
examinations in January 2009.  Additionally, VA and private 
clinical treatment records pertaining to these claims have 
been associated with the claims file.  The Veteran has not 
indicated that she has received any additional private 
treatment for which there are records that have not been 
associated with the claims file.  Accordingly, no treatment 
records are outstanding.  Finally, the Veteran testified 
before the Board in a hearing that was held in June 2004.  
The Board finds these actions have satisfied VA's duty to 
assist with respect to her claims for service connection and 
that no additional assistance is required.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists; and that the current disability 
was either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008).  

When the evidence does not establish that a veteran is a 
combat veteran, his or her assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, the alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the Veteran has not contended that she engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post-
service medical examination.  Moreau v. Brown, 9 Vet. App. 
389, 395-6 (1996).  In addition, the Veteran's own testimony, 
standing alone, will not be sufficient.  Id.

Because the Veteran is alleging physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must also be considered.  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III,  5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3) (2008).  See also Patton 
v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 
393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Notably, in September 1998, the RO requested from the Veteran 
the types of evidence described in M21-1 and 38 C.F.R. § 
3.304(f)(3).  In reply, the Veteran submitted statements 
regarding the alleged sexual trauma.  The Board has relied 
upon the available evidence in determining if the alleged 
stressors can be corroborated.

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  It is also clear that the Board is not required to 
accept an appellant's statements regarding his or her alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he or she associates with active service, if the 
Board does not find the statements regarding the symptoms to 
be credible.

The Veteran contends that she has PTSD as a result of being 
sexually assaulted in service.  Specifically, she alleges 
that she was raped by two men during a training exercise.  
She stated that they pulled her into the bushes and gagged 
her, so as to muffle her screams, and that she was 
impregnated as a result of these rapes.  She stated that she 
inquired about terminating the pregnancy but was informed 
that it was "too late" for her to do so.  In support of her 
allegation of rape she stated that when the baby was born in 
May 1981 her mother had to come get the child because she did 
not want to care for it herself.  She additionally stated 
that the child is light-skinned because the men who raped her 
were white.  She alleges that since the assaults, she has 
been depressed and anxious.  She asserts that such depression 
and anxiety are reflected in her service medical records, 
specifically in the form of weight gain during service.  

The Veteran reportedly did not specifically report the sexual 
assault to any individual of authority but instead filed a 
sexual harassment claim, as a result of which her duties were 
changed and she was allegedly transferred from division to 
division.  Her service personnel records, however, are silent 
as to any allegations of sexual harassment.  In a September 
1999 statement, the Veteran's sister stated that the Veteran 
informed her of the rape shortly after the incident, and that 
the Veteran had been "a different person" since the 
assaults.  

Post-service medical records demonstrate that the Veteran has 
a significant pre-service history of sexual abuse.  These 
records also demonstrate that she has been diagnosed with 
PTSD.  Clinical records dated as early as October 1992 
demonstrate that she was diagnosed with bipolar disorder, 
major depression, and schizoaffective disorder related to her 
pre-service history of sexual abuse.  The Veteran first 
reported a history of military sexual trauma to clinicians in 
September 1993.  She was initially diagnosed with PTSD 
related to the alleged military sexual assault in April 2003.  

As noted above, in order for service connection for PTSD to 
be warranted, the PTSD diagnosis must be based upon a 
corroborated in-service stressor.  38 C.F.R. § 3.304(f).  

The Veteran reported that following the alleged rape she did 
not know she was pregnant for several months because she 
continued to experience a monthly menstrual cycle.  She 
asserts, however, that when she did learn of her pregnancy 
she inquired about an abortion.  Her service treatment 
records reflect that she was determined to be pregnant and 
placed on a limited physical profile in January 1981.  Her 
due date was estimated to be June 1981.  A February 1981 
ultrasound revealed a fetus at approximately 25 weeks 
gestation.  Thus, while her service treatment records appear 
to corroborate her statement that she was not determined to 
be pregnant until several months into her pregnancy, there is 
no indication of record that she inquired into aborting the 
fetus at that time.  The record reflects that the Veteran 
delivered her baby in May 1981.  Subsequent records show that 
the Veteran aborted a fetus in June 1982 and requested a 
pregnancy test in December 1982 that was negative.  The 
Veteran's service treatment records are negative for evidence 
of complaints or treatment for psychiatric or emotional 
problems.  The Veteran's service treatment records do, 
however, demonstrate that she gained approximately 16 pounds 
between September 1979 and August 1980.  Subsequent records, 
however, show that she had lost 12 pounds of that weight gain 
by June 1982.  Her service treatment records do not 
demonstrate visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment.  

Given that the Veteran's service treatment records themselves 
do not confirm or corroborate her alleged stressor, the 
Veteran's service personnel records are of particular 
interest in discerning whether there is contemporaneous 
evidence showing that she was under stress as a result of her 
alleged stressor.  The Veteran's service personnel records, 
however, do not demonstrate sudden requests that a military 
occupational series or duty assignment be changed without 
other justification, increased use or abuse of leave without 
apparent reason, changes in performance or performance 
evaluations, or any other factor that would corroborate or 
suggest that she was under severe stress.  Indeed, the 
Veteran's performance evaluations were consistently positive.  
Significantly, while the Veteran reported that she was 
transferred from division to division following the alleged 
assault, she has not asserted that her performance suffered 
as a result of her stressor.  Additionally, the Veteran's 
service personnel records demonstrate that she was not 
transferred between duty posts until her subsequent period of 
service in the Reserves.  Personnel records associated with 
her Reserve service also demonstrate performance evaluations 
that were consistently positive.  The overwhelmingly positive 
comments in the Veteran's performance evaluations thus weigh 
against a finding that her stressor may be corroborated by 
her service records.

In an August 2001 record of VA psychiatric treatment, the 
Veteran's treating psychologist noted, provided that the 
Veteran's account of the military sexual assault was 
accurate, that her current symptoms, particularly those 
related to schizoaffective disorder and PTSD, appeared to be 
causally related to the in-service assault in that such an 
extreme stressor could easily cause psychiatric symptoms to 
occur in a majority of people that might experience such a 
stressor.  The psychologist additionally noted that he had no 
way of judging the veracity of the Veteran's statements, but 
emphasized that she had appeared to be very truthful and 
forthcoming in her psychotherapy.  In finding that her PTSD 
was related to her period of active service, the psychologist 
found particularly probative that there were, as reported by 
the Veteran, contemporary records of the Veteran having been 
moved from post to post following the alleged trauma.

A February 2008 letter from the Veteran's treating VA 
psychiatrist similarly related the Veteran's PTSD to sexual 
trauma sustained in service.  The psychiatrist noted that the 
Veteran had reported the assault in service but had been 
ignored.  She had experienced numerous PTSD symptoms since 
that time that were, in the psychiatrist's opinion, 
attributable to sexual trauma in service.

The probative value of medical opinion evidence is based upon 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  While the Veteran's treating VA psychologist and 
psychiatrist have related the Veteran's current diagnosis of 
PTSD to a sexual assault she experienced in service, the 
Board finds that the opinions are of limited probative value.  
None of these physicians reviewed the Veteran's records in 
rendering these positive opinions, which the Board considers 
to be significant because the contemporaneous records do not 
corroborate the Veteran's assertions, and in fact, cast doubt 
on the credibility of her assertions.  The Veteran's service 
records do not corroborate her alleged stressors, nor has any 
other corroborating evidence been submitted.  Accordingly, 
the opinions, although positive, have not based a diagnosis 
of PTSD on corroborated in-service stressors, as is required 
for service connection for PTSD.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background, as 
the positive opinions appear to have been in this case.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  

While the Veteran alleges that her current PTSD is related to 
her service, there are no records which reflect treatment for 
psychiatric problems dated prior to October 1992, 
approximately 10 years after separation from service.  
Significantly, however, the Veteran did not report a history 
of military sexual assault until September 1993 and was not 
diagnosed with PTSD related to a history of a sexual assault 
in service until April 2003.  Accordingly, entitlement to 
service connection for a psychosis on a presumptive basis is 
not warranted because no disorder was shown within the 
applicable presumptive period following her separation from 
service.  See 38 C.F.R. § 3.309.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The Board does not dispute the Veteran's diagnosis 
of PTSD, or the treating psychologist and psychiatrist's 
findings that the Veteran exhibits psychiatric manifestations 
consistent with having experienced trauma.  However, in this 
case, there is no probative evidence establishing a medical 
nexus between military service and the Veteran's PTSD.  

The Veteran has attributed her PTSD to service; however, as a 
layperson, the Veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  The Board acknowledges 
that the Veteran is competent to give evidence about what she 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).   

In weighing the probative value of the Veteran's testimony, 
the Board must also consider the credibility of the Veteran's 
testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Upon careful review of the claims folder, the Board finds the 
Veteran's credibility as a witness to be highly questionable.  
The Veteran reported to VA and treating clinicians that she 
was raped by white men during service and that she gave birth 
to a light-skinned child as a result.  She testified that the 
light skin of this child prevented her from being able to 
care for it and that she had to have her mother come retrieve 
the child.  Her mother testified in August 1995 that she did 
retrieve the child but stated that she had not known, and did 
not know until the time of the August 1995 testimony, that 
the child had been a product of rape.  She additionally 
testified that the child did have very light skin and hair.  
Negating the credibility of the Veteran's testimony, however, 
are psychiatric treatment records dated in October 1992 which 
demonstrate that the Veteran reported a lengthy history of 
sexual abuse prior to her active service and which 
demonstrate that the Veteran described her six years of 
military service as the happiest times she could remember.  
Significantly, the Veteran reported in October 1992 that 
shortly after her entry into service she married a Caucasian 
man and that she and her husband had one son together.  This 
child was the same child she subsequently testified was the 
product of a military sexual assault.  Given that the Veteran 
did not report to VA a history of either having married a 
Caucasian male or having had a child with this husband, the 
Board finds that the Veteran's testimony regarding the birth 
of a light-skinned child as a result of the alleged military 
sexual assault is not credible.

As mandated in cases involving alleged sexual trauma, VA has 
endeavored to seek any and all possible sources of evidence 
that might enable the Veteran to corroborate the alleged 
sexual trauma.  VA has meticulously requested evidence of all 
possible types that might corroborate the Veteran's account 
of the stressor, including not only service medical records 
or actions or requests in service personnel records, but also 
statements from fellow soldiers, friends, or relatives from 
the time of the alleged incident and thereafter.  In this 
regard, the Veteran's sister submitted a statement indicating 
that the Veteran told her of the assault shortly after the 
assault took place, and that since the assault, her sister 
had not been the same person.  Given the determination that 
the Veteran's own testimony regarding the alleged assault has 
been determined to lack credibility, the Board also concludes 
that the statement submitted by the Veteran's sister lacks 
credibility and therefore is of little probative value.  As 
no probative evidence establishing a nexus between the 
current diagnosis of PTSD and sexual trauma suffered in 
service has been submitted, service connection for PTSD due 
to sexual assault is not warranted.

In light of the minimal weight to be afforded the Veteran's 
contentions, and those submitted on behalf of her claim, 
owing largely to their negligible credibility, these 
contentions are outweighed by the absence of probative 
medical evidence to support the claim.  The Board concludes 
that PTSD was not incurred in or aggravated by service.  The 
preponderance of the evidence is against the claim for 
service connection and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Gynecological Disorders

The Veteran asserts that she first experienced difficulties 
with pelvic inflammatory disease and a benign hemorrhagic 
follicular cyst during her period of active service.

A review of the Veteran's service treatment records reflects 
that in January 1980 she reported to sick call with 
complaints of left lower quadrant abdominal pain that had 
persisted for the past 12 hours.  She stated that she had 
completed her menses four days earlier and that she had been 
slightly constipated since that time.  Physical examination 
revealed low grade point tenderness of the left lower 
quadrant.  The assessment was rule out left oopheritis and/or 
fallopian salpingitis.  

In April 1980 the Veteran again complained of left lower 
quadrant abdominal pain.  The assessment again was rule out 
left oopheritis and/or fallopian salpingitis.  The Veteran 
next reported to sick call in June 1980 with complaints of 
pain in the region of her left ovary.  The assessment again 
was rule out left oopheritis and/or fallopian salpingitis or 
possible irritable bowel syndrome.  On follow up evaluation 
she additionally reported symptoms consisting of malodorous 
vaginal discharge.  Pelvic examination revealed a three to 
four cm cystic mass that was very tender to palpation.  The 
impression was adnexal mass, probable ovarian cyst.  Pelvic 
inflammatory disease was noted to be a possibility although 
that was not felt to be likely, as she had a normal body 
temperature and laboratory testing revealed a normal white 
blood cell count.  

Approximately one week later the Veteran was noted to be 
beginning her menses.  Pelvic examination at that time was 
unremarkable.  The assessment was resolving ovarian cyst.  In 
August 1980, however, the Veteran again complained of left 
lower quadrant abdominal pain, this time associated with 
dysuria and urgency.  The assessment was urinary tract 
infection.  In September 1980, the Veteran complained of 
vaginal itching and incontinence, particularly at the time of 
her menstrual period.  Pelvic examination at that time was 
normal.  The impression was cystitis.  Next, in November 1980 
the Veteran again complained of pelvic pain.  It was 
determined that the Veteran was not pregnant.  In December 
1980, the Veteran complained of pain in her ovaries for the 
past two days.  There are no further records pertaining to 
gynecological complaints or treatment until February 1981, 
when the Veteran underwent obstetric ultrasound examination, 
revealing a single intrauterine gestation, consistent with a 
fetus of 25 weeks gestation.  Adnexal masses were not noted 
by the examiner.  The Veteran delivered her baby in May 1981.  
She complained of abdominal pain again in March 1982 but no 
diagnosis was rendered.  The last gynecological treatment in 
service was dated in June 1982, when she complained of 
bilateral abdominal cramps after undergoing an induced 
abortion.  On examination in November 1982, prior to 
separation from service, the Veteran indicated that she was 
not currently experienced, and nor had she had a history of a 
female disorder or a change in menstrual pattern.

As the Veteran's service treatment records do not demonstrate 
pelvic inflammatory disease or a chronic left ovarian cyst, 
the Board finds that chronicity of a gynecologic disorder in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  

In June 2004 testimony before the Board, the Veteran and her 
mother testified that within a year of the Veteran's 
discharge from service, she was diagnosed with pelvic 
inflammatory disease and her left ovary was surgically 
removed.  Since that time, she continued to experience 
difficulty with pelvic infections, and had regularly received 
treatment for infections over the years.

Post-service clinical records beginning in January 1992 
demonstrate that the Veteran was diagnosed with pelvic 
inflammatory disease and a large left ovarian cystic mass.  
It was recommended that the mass be surgically removed, but 
the Veteran declined surgical treatment.  The Veteran was 
lost to follow up until February 1995, when she complained of 
a 15-year history of chronic pelvic pain in the region of her 
left ovary.  That same month she underwent exploratory 
laparatomy that revealed that the left ovary was adhered to 
the back of the uterus.  As the adhesion was suspicious for 
malignancy, it was recommended that she undergo removal of 
her left ovary and the left fallopian tube.  A left salpingo-
oophorectomy was performed in March 1995.  The cyst was 
diagnosed as a benign hemorrhagic follicular cyst.  
Subsequent records dated to February 2008 show that the 
Veteran had recurrent yeast and urinary tract infections.  At 
no time did any treating clinician relate the Veteran's 
gynecological problems to her active service.

VA gynecological examination in September 1999 revealed no 
abnormalities.  There was no evidence of infection or cystic 
masses.  The examiner did not opine as to whether any facet 
of the Veteran's gynecological history was related to her 
active service.

The Veteran underwent an additional VA examination in January 
2009.  The examiner reviewed the Veteran's service treatment 
records, and noted the numerous complaints of 
abdominal/ovarian pain.  The examiner considered it 
significant, however, that while the Veteran on several 
occasions was assessed with "rule out left oopheritis and/or 
fallopian salpingitis," no formal gynecologic diagnosis was 
made.  In addition, the examiner considered it significant 
that the cyst observed in June 1980 was determined to be 
resolving on follow up one week later, suggesting that the 
cyst had been consistent with a corpus luteum cyst.

Given that the cyst observed in June 1980 was noted to be 
resolving just one week later, and that no cyst was observed 
on examination in February 1981, or at the time the Veteran 
delivered her child in May 1981, and there was no evidence of 
pelvic disease on examination in November 1982, prior to her 
separation from service, the examiner determined that the 
cyst observed in service fully resolved and it was therefore 
unlikely that the cyst observed in service, or any 
abnormality of the fallopian tube requiring salpingo-
oopherectomy, was related to the cyst detected on examination 
many years later in January 1992.  After the initial 
detection of a cyst in June 1980, it was not until 1992 that 
there was any further clinical evidence of gynecological 
abnormalities.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence of chronic pelvic disease or 
chronic left ovary or fallopian tube disorders in service.  
Although the Veteran reported in June 2004 testimony before 
the Board that she had been diagnosed with pelvic 
inflammatory disease and underwent removal of her left ovary 
within a year after her separation from service, this 
testimony is not credible, based upon clinical records 
demonstrating that she underwent removal of the left ovary 
and fallopian tube in March 1995.  Based upon the absence of 
evidence demonstrating any chronic gynecologic disorders in 
service and the length of time in which no gynecologic 
disorders were demonstrated, the January 2009 VA examiner 
determined that it was not likely that the Veteran's pelvic 
inflammatory disease, the residuals of a left salpingo-
oopherectomny, and benign hemorrhagic follicular cyst were 
related to service.  The preponderance of the evidence in 
this case is against a finding establishing a medical nexus 
between military service and the Veteran's pelvic 
inflammatory disease, the residuals of a left salpingo-
oopherectomny, and benign hemorrhagic follicular cyst.  Thus, 
service connection is not warranted.  

The Board has considered the Veteran's assertions that her 
pelvic inflammatory disease, the residuals of a left 
salpingo-oopherectomny, and benign hemorrhagic follicular 
cyst are related to her period of active service.  To the 
extent that the Veteran ascribes these disorders to service, 
however, her opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's 
statements alone are not competent to provide the medical 
nexus and a medical professional has not made this 
connection.  Thus, her lay report is not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's pelvic inflammatory disease, the residuals of a 
left salpingo-oopherectomny, and benign hemorrhagic 
follicular cyst first manifested many years after service and 
are not related to her active service, or to any incident 
therein.  As the preponderance of the evidence is against the 
Veteran's claim for service connection for pelvic 
inflammatory disease, the residuals of a left salpingo-
oopherectomny, and benign hemorrhagic follicular cyst, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
C.  Left Foot Disability

The Veteran contends that during service she developed 
problems with her left foot that have persisted to the 
present time.  Her service treatment records reflect that on 
examination in September 1979, prior to entry into service, 
she was determined to have mild, asymptomatic pes planus that 
was not considered disabling.  Her pes planus was noted to 
have pre-existed her entry into service.  Because it was not 
disabling, she was admitted into service.

Her service treatment records otherwise reflect that in 
December 1979, the Veteran reported to sick call with 
complaints of pain in her Achilles tendons, bilaterally.  
Physical examination revealed tenderness to palpation of the 
Achilles tendons.  The assessment was Achilles tendonitis.  
She was instructed to apply heat and to not wear boots.  In 
January 1980, the Veteran complained of pain laterally along 
the base of the right fifth metatarsal.  No inflammation was 
visible, although there was mild tenderness.  There was no 
evidence of trauma.  The Veteran next complained of foot pain 
in May 1980.  At that time, she complained of a callus build-
up on both feet for the past six months.  Examination 
revealed calluses on both feet.  She was referred for 
trimming of the calluses.  

Clinical records dated in August 1980 show that she again 
required trimming of callus build-up.  There are no further 
records of complaints pertaining to the feet until September 
1981, when the Veteran again complained of calluses on her 
left foot.  Physical examination revealed callus build-up on 
the plantar-lateral aspect of the foot.  In December 1981, 
the Veteran sought treatment for complaints of left foot pain 
that had persisted for the past two weeks.  Physical 
examination revealed slight swelling and tenderness to 
palpation on the dorsal aspect of the left foot.  She was 
instructed to run at her own pace for the next two weeks.  In 
March 1982, the Veteran again complained of callus build-up 
on both feet.  The calluses were trimmed and moleskins 
applied.  She was instructed as to the use of acid pods.  The 
next and final record of a complaint pertaining to the feet 
is dated in June 1982, when the Veteran sought treatment for 
a history of recurrent callosities of both feet.  Physical 
examination confirmed the presence of calluses.  The 
diagnosis was recurrent callosities.  On examination in 
November 1982, prior to separation from service, the Veteran 
indicated that she was not currently experienced, and nor had 
she had a history of foot trouble.

In June 2004 testimony before the Board, the Veteran reported 
that she had continued to experience difficulty with her left 
foot since her separation from service.  She had not, 
however, consistently sought treatment for her left foot 
complaints.

The first post-service clinical evidence relating to 
treatment for complaints of left foot problems is dated in 
December 2002, when the Veteran sought VA treatment for 
painful bilateral calluses.  She was referred for podiatric 
evaluation.  Subsequent VA clinical records dated to February 
2008 show that the Veteran was followed for recurrent 
calluses of the left foot.  In February 2003, the Veteran 
complained of a painful left heel for the past 21 years.  
Physical examination revealed decreased medial arches, 
bilaterally, and diminished sensation in the left foot.  The 
assessment was bilateral metatarsalgia and left plantar 
fasciitis.  The Veteran was first assessed with left heel 
spurs in July 2003.  She was prescribed orthotic inserts to 
alleviate pain.  Subsequent clinical records reveal 
assessments of plantar fasciitis and continued management of 
heel pain.

The Veteran underwent VA examination of the feet in January 
2009.  At the time of the examination, the Veteran reported a 
history of foot trouble since service.  In addition to 
recurrent calluses, she complained of severe left heel pain, 
for which she used orthotic inserts.  Physical examination 
revealed no current calluses of either foot.  There was 
bilateral 15-degree nonpainful reducible hallux valgus that 
was not described in the Veteran's service treatment records.  
There was mild flatfootedness noted only on standing but not 
when weight bearing.  There was very minimal pain to 
palpation of the left anterior calcaneus consistent with 
plantar fasciitis.  There was no evidence, however, of 
plantar fasciitis in the Veteran's service treatment records.  
The Veteran was observed to have an abnormal gait 
attributable to her left knee disability; the left foot 
problems did not contribute to the abnormal gait.  There was 
no hammer toe, high arch, claw foot or other foot deformity.  
The Achilles tendons were well-aligned with the calcanea, 
bilaterally.  The left heel of her shoes was noted to be more 
worn than the right heel.  The diagnoses were no evidence of 
calluses at the time of the examination, mild bilateral 
flatfootedness noted only on weight bearing, with no evidence 
of aggravation of pes planus in service, and mild left 
anterior calcaneal plantar fasciitis not documented in 
service.  

Although the Veteran was not noted to have plantar fasciitis 
in service, nor in the years immediately following her 
separation from service, indicating that the plantar 
fasciitis was not directly attributable to her active 
service, the examiner determined that the Veteran developed 
plantar fasciitis as a result of the abnormal gait associated 
with her left knee disability.

With regard to the Veteran's pes planus disability, because 
she was noted at the time of her entry into active service to 
have mild asymptomatic pes planus, her pes planus must have 
been aggravated by her active duty in order for service 
connection to be warranted.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306(b) (2008).

Clinical records associated with the Veteran's active service 
do not reflect an aggravation of the Veteran's pes planus.  
While the Veteran periodically complained of calluses and 
pain in the Achilles tendons, at no time did she complain of 
pain associated with a flattened arch.  An increase in the 
severity of her pes planus was not noted at the time of her 
discharge from service.  Post-service clinical records 
similarly do not show a worsening of pes planus.  On VA 
examination in January 2009, the Veteran's pes planus was 
visible only with weight bearing.  Significantly, the Veteran 
has not alleged that her pes planus disability was worsened 
as a result of her active service.  Thus, because the Veteran 
did not complain of discomfort related to pes planus in 
service, and because no worsening of pes planus was noted on 
the discharge examination in November 1982, the Board 
concludes that there is no clinical evidence demonstrating an 
in-service aggravation of pes planus.  Accordingly, the 
Veteran is not entitled to service connection for pes planus 
based upon aggravation of a pre-existing disability.

Turning next to the hallux valgus noted on VA examination in 
January 2009, the Board concludes that because the Veteran's 
service treatment records do not reflect a diagnosis of or 
findings consistent with hallux valgus, there is no post-
service record of hallux valgus until the January 2009 VA 
examination, and there is no competent nexus relating the 
Veteran's hallux valgus to her active service, service 
connection for hallux valgus is not warranted.

However, because the Veteran's service treatment records 
reflect a diagnosis of recurrent calluses, and the Veteran's 
testimony and post-service records confirm the continuity of 
recurrent calluses since service, the Board concludes that 
service connection for calluses is warranted.  The fact that 
the calluses were not present at the time of the January 2009 
VA examination is of little significance, given that the 
Veteran has provided credible and competent testimony 
regarding the recurrent nature of her calluses, and her 
testimony is supported by the post-service clinical evidence.  

Because the Veteran's calluses in service were of a recurrent 
or chronic nature, and the calluses have continued to build 
up since service, the Board concludes that service connection 
for calluses of the left foot is warranted.  In this case, 
service incurrence has been shown by satisfactory lay 
evidence, consistent with the treatment the Veteran received 
during service, and continuity of the disability since 
service.  

The Board also finds that service connection for left plantar 
fasciitis is warranted.  Although the plantar fasciitis is 
not directly related to the Veteran's active service, the 
January 2009 VA examiner related the Veteran's left plantar 
fasciitis to the abnormal gait caused by her service-
connected left knee disability.  As the Veteran's left 
plantar fasciitis has been determined by the VA examiner to 
be related to her service-connected left knee disability, the 
Board concludes that service connection is warranted.  

Thus, the Board finds that it is more likely than not that 
the Veteran's recurrent calluses and left plantar fasciitis 
were incurred as a result of her service.  As the 
preponderance of the evidence is in favor of the appellant's 
claim, service connection for a left foot disability is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for pelvic inflammatory disease, the 
residuals of a left salpingo-oopherectomny, and benign 
hemorrhagic follicular cyst is denied.

Service connection for a left foot disability (calluses and 
plantar fasciitis) is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


